DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Claims 1-20 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 03 February 2020 and 26 November 2019 have been reviewed and considered

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Misuhiro Haraguchi on 12 March 2021.
The application has been amended as follows: 
Claims 1-20 have been amended as follows: 
1. (Currently amended) A vehicle height adjusting apparatus comprising: 
a cylindrical body that is to be attached to a vehicle bodyand is shaped [[like]] as a cylinder, the cylindrical body being internally partitioned into a plurality of oil chambers parallel to an axis by a partition wall provided along the axis, the oil chambers being filled with oil[[,]] and respectively provided with cylindrical body oil holes to be connected to an outside; 
one operating portion that is rotatably provided on the cylindrical body, and that can be rotated to be moved along the axis; 

a plurality of damper devices that are respectively provided with damper oil holes into which the oil flowing out of the cylindrical body oil holes when the pistons move flows, 

2. (Currently amended) The vehicle height adjusting apparatus according to claim 1, further comprising: 
a load transmitting portion that is provided between the operating portion and the pistons, wherein
the load transmitting portion [[that]] allows the operating portion to rotateand transmits a load of the operating portion in a direction of the axis to the pistons. 

3. (Currently amended) The vehicle height adjusting apparatus according to claim 1, wherein[[:]] 
the pistons include seal members provided at one ends of the pistons respectively to suppress the oil from leaking, [[and]] 
the other ends of the pistons are retained by one retention member[[;]], 
the seal members make tight contact with inner circumferential surfaces of the oil chambers[[;]], and  
	the retention member abuts against an inner circumference surface of the cylindrical body, and is movable along the axis together with the pistons.

4. (Currently amended) The vehicle height adjusting apparatus according to claim 1, wherein[[:]], 
	the cylindrical body is provided on the vehicle body swingably.  

5. (Currently amended) The vehicle height adjusting apparatus according to claim 4, further comprising: 
connection members that connect the cylindrical body oil holes to the damper oil holes respectively, wherein[[:]] 
	the cylindrical body oil holes are provided adjacently to one another.

6. (Currently amended) The vehicle height adjusting apparatus according to claim 1, wherein[[:]] 
	the vehicle body is a vehicle body of a saddle-riding type vehicle to be straddled and ridden by an occupant.  

7. (Currently amended) The vehicle height adjusting apparatus according to claim 2, wherein[[:]] 
the pistons include seal members provided at one ends of the pistons respectively to suppress the oil from leaking, [[and]] 
the other ends of the pistons are retained by one retention member[[;]], 
the seal members make tight contact with inner circumferential surfaces of the oil chambers[[;]], and  
	the retention member abuts against an inner circumference surface of the cylindrical body, and is movable along the axis together with the pistons.

8. (Currently amended) The vehicle height adjusting apparatus according to claim 2, wherein[[:]], 
	the cylindrical body is provided on the vehicle body swingably.  

9. (Currently amended) The vehicle height adjusting apparatus according to claim 8, further comprising: 
connection members that connect the cylindrical body oil holes to the damper oil holes respectively, wherein[[:]] 
	the cylindrical body oil holes are provided adjacently to one another.

10. (Currently amended) The vehicle height adjusting apparatus according to claim 2, wherein[[:]] 
	the vehicle body is a vehicle body of a saddle-riding type vehicle to be straddled and ridden by an occupant.

11. (Currently amended) The vehicle height adjusting apparatus according to claim 3, wherein[[:]] 
	the cylindrical body is provided on the vehicle body swingably.  

12. (Currently amended) The vehicle height adjusting apparatus according to claim 11, further comprising: 
connection members that connect the cylindrical body oil holes to the damper oil holes respectively, wherein[[:]] 
	the cylindrical body oil holes are provided adjacently to one another.

13. (Currently amended) The vehicle height adjusting apparatus according to claim 3, wherein[[:]] 
	the vehicle body is a vehicle body of a saddle-riding type vehicle to be straddled and ridden by an occupant.

14. (Currently amended) The vehicle height adjusting apparatus according to claim 4, wherein[[:]] 
	the vehicle body is a vehicle body of a saddle-riding type vehicle to be straddled and ridden by an occupant.

15. (Currently amended) The vehicle height adjusting apparatus according to claim 5, wherein[[:]] 
	the vehicle body is a vehicle body of a saddle-riding type vehicle to be straddled and ridden by an occupant.

16. (Currently amended) The vehicle height adjusting apparatus according to claim 7, wherein[[:]] 
	the cylindrical body is provided on the vehicle body swingably.

17. (Currently amended) The vehicle height adjusting apparatus according to claim 7, wherein[[:]] 
	the vehicle body is a vehicle body of a saddle-riding type vehicle to be straddled and ridden by an occupant.


	the vehicle body is a vehicle body of a saddle-riding type vehicle to be straddled and ridden by an occupant.

19. (Currently amended) The vehicle height adjusting apparatus according to claim 11, wherein[[:]] 
	the vehicle body is a vehicle body of a saddle-riding type vehicle to be straddled and ridden by an occupant.

20. (Currently amended) A vehicle height adjusting apparatus comprising: 
a cylindrical body that is to be attached to a vehicle bodyand is shaped [[like]] as a cylinder, the cylindrical body being internally partitioned into a plurality of oil chambers by a partition wall provided along an axis, the oil chambers being filled with oil[[,]] and respectively provided with cylindrical body oil holes to be connected to an outside; 
one operating portion that is rotatably provided on the cylindrical body, and that can be rotated to be moved along the axis; 
pistons that can be moved along the axis by the operating portion, that are received in the oil chambers respectively, and that include seal members provided at one ends of the pistons to make tight contact with the oil chambers; 
a load transmitting portion that is provided between the operating portion and the pistons, 
a retention member that retains the other ends of all the pistons, 
a plurality of damper devices that are respectively provided with damper oil holes into which the oil flowing out of the cylindrical body oil holes when the pistons move flows, 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The vehicle height adjusting apparatus disclosed in claim 1 of the instant application differs from the prior art for reciting, “one operating portion that is provided on the cylindrical body, and that can be rotated to be moved along an axis” in combination with the other limitations and features recited in the claim. As an example, Sawai (US 10144444 B2) discloses a vehicle height adjusting apparatus wherein an operating portion (62a) is moved along an axis by means of a pressure differential moving a piston. Modifications to Sawai to meet the limitations of claim 1 were not found obvious over the prior art. The features and limitations of claim 1 were not found obvious over the prior art. 
Similarly to claim 1, independent claim 20 is indicated as containing allowable subject matter for reciting, “one operating portion that is rotatably provided on the cylindrical body, and that can be rotated to be moved along the axis”. This limitation in combination with the other features recited in claim 20 were not found obvious over the prior art. 
Claims 2-19 are indicated as containing allowable subject matter by virtue of their dependency on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses vehicle height adjusting apparatuses in general. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616